Citation Nr: 1641362	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  11-21 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of a cold injury of the left, upper extremity, to include arthritis.

2.  Entitlement to service connection for residuals of cold injury of the right, upper extremity, to include arthritis.

3.  Entitlement to service connection for residuals of a cold injury of the left lower extremity, to include arthritis, carpal tunnel syndrome, and muscle loss.

4.  Entitlement to service connection for residuals of a cold injury of the right lower extremity, including arthritis, carpal tunnel syndrome, and muscle loss.

5.  Entitlement to service connection for degenerative osteoarthritis, disc disease, and stenosis of the lumbar spine.

6.  Entitlement to service connection for a migraine headache disorder, with loss of vision.

7.  Entitlement to service connection for the residuals of cerebral vascular accident. 


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952, and he died in September 2016.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by a Department of Veterans' Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

In March 2016, the Board requested a medical expert's opinion from the Veterans Health Administration, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.


FINDING OF FACT

In October 2016, prior to a Board decision, the Board received notification from the Social Security Administration that the Veteran died in September 2016.
CONCLUSION OF LAW

Due to the death of the Veteran, who is the appellant in this case, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran, who is the appellant in this case, died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 



ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


